    Case 1:20-cv-00009-GNS Document 20 Filed 04/30/20 Page 1 of 5 PageID #: 183




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:20-CV-00009-GNS


PEP-WKU, LLC;
CAMPUS POINTE OWNER, LLC;
THE CROWN APARTMENTS, LLC; and
BROOKSIDE KENTUCKY, LLC                                                             PLAINTIFFS

v.

UNITED STATES POSTAL SERVICE; and
ANDREA FORSYTHE, in her official capacity
as Postmaster                                                                     DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss (DN 12) and Plaintiffs’

Motion for Preliminary Injunction (DN 3). The motions are ripe for adjudication. For the reasons

that follow, Defendants’ motion is GRANTED and Plaintiffs’ motion is DENIED.

                                I.      BACKGROUND

        Plaintiffs are the owners of privately owned and operated multi-unit apartment complexes.

(Compl. ¶¶ 9-14, DN 1). Plaintiffs assert that Defendant United States Postal Service (“USPS”)

recently changed its method of delivery from placing individual tenants’ mail into those tenants’

individual mail receptacles to delivering bins of unsorted mail to Plaintiffs’ apartment complex

offices, thereby forcing Plaintiffs to do the sorting. (Compl. ¶¶ 16-17).

        Plaintiffs seek a declaratory judgment and a permanent injunction to enjoin the USPS1 from

delivering mail in unsorted bulk and to force the USPS to deliver mail individually to the tenants.


1
  Although Plaintiffs have also brought this action against Defendant Andrea Forsythe
(“Forsythe”), they have done so only in Forsythe’s official capacity as local postmaster, which is
simply another way of asserting claims against the USPS. Guest v. United States, No. 5:13-CV-
283-CAR-CHW, 2014 WL 2881958, at *2 (M.D. Ga. June 25, 2014) (“Plaintiff’s lawsuit against
                                                 1
 Case 1:20-cv-00009-GNS Document 20 Filed 04/30/20 Page 2 of 5 PageID #: 184




(Compl. ¶¶ 23-35). In conjunction with their Complaint, Plaintiffs have moved for a preliminary

injunction pursuant to Fed. R. Civ. P. 65(a) seeking the same remedy. (Pls.’ Mot. Prelim. Inj. 1,

DN 3). The USPS has responded to Plaintiffs’ motion and has filed a Motion to Dismiss pursuant

to Fed. R. Civ. P. 12(b)(6). (Def.’s Resp. Pls.’ Mot. Prelim. Inj., DN 13; Def.’s Mot. Dismiss, DN

12).

                                II.     STANDARD OF REVIEW

       To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

(citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. When considering a defendant’s motion to dismiss, the Court will “accept all the

[plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

[plaintiff].” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005). “A

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further

factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted) (citation omitted).

                                       III.    DISCUSSION

       This dispute boils down to one question: Who is responsible for sorting the tenants’ mail

once the mail is delivered to the apartment complexes in bulk—the USPS or Plaintiffs? The

problem with Plaintiffs’ lawsuit is that Plaintiffs allege mail service inadequacy, which cannot



the [local] Postmaster, in her official capacity, is deemed to be a lawsuit against her agency, the
United States Postal Service, who Plaintiff has also sued in this action.” (citing Kentucky v.
Graham, 473 U.S. 159, 165-66 (1985)).
                                                  2
 Case 1:20-cv-00009-GNS Document 20 Filed 04/30/20 Page 3 of 5 PageID #: 185




form the basis for a private right of action in this Court. See (Compl. ¶ 1 (“This action arises out

of the [USPS’s] refusal to properly deliver the mail to Plaintiffs’ apartment complexes.”)).

       Plaintiffs have proffered no argument warranting departure from countless decisions of

courts holding that the exclusive remedy for an individual or entity complaining about the USPS’s

mail delivery service lies in 39 U.S.C. §§ 3662 and 3663. These statutes require filing an

administrative complaint with the Postal Regulatory Commission and, if an unsatisfactory ruling

is given, an appeal to the United States Court of Appeals for the District of Columbia. See, e.g.,

Erickson v. U.S. Post Office, 250 F. App’x 757, 757-58 (8th Cir. 2007) (“[Plaintiff] appeals from

the district court’s dismissal of his . . . complaint in which he alleged that the United States Postal

Service . . . wrongfully refused to deliver his mail or hold it for pick-up. . . . [W]e conclude that

the district court properly dismissed Erickson’s complaint for lack of subject-matter jurisdiction

because the Postal Regulatory Commission has exclusive jurisdiction over [Plaintiff]’s claims

regarding postal . . . services.” (citations omitted)); LeMay v. U.S. Postal Serv., 450 F.3d 797, 800

(8th Cir. 2006) (“[I]n enacting the [Postal Reorganization Act], it is ‘fairly discernable’ that

Congress intended to remove consideration of postal service complaints from the courts

altogether.” (citation omitted)); Bovard v. U.S. Post Office, 47 F.3d 1178, 1995 WL 74678, at *1

(10th Cir. 1995) (affirming dismissal of plaintiff’s complaint regarding “the postmaster’s decision

to change the mail service at their place of business from morning delivery to afternoon delivery”

because “[t]he language of section 3662 makes clear that a postal customer’s remedy for

unsatisfactory service lies with the Postal Rate Commission, and that Congress did not intend to

create a private right of action for service complaints.” (citations omitted)); Powell v. U.S. Postal

Servs., No. 15-12913-FDS, 2016 WL 409672, at *2 (D. Mass. Feb. 2, 2016) (“[I]t does not appear

that this Court has subject-matter jurisdiction to hear plaintiff’s complaint, which in substance is a



                                                  3
    Case 1:20-cv-00009-GNS Document 20 Filed 04/30/20 Page 4 of 5 PageID #: 186




complaint about the poor quality of General Delivery service at the . . . post office.”); Ahmad v.

United States, No. 14-cv-02906-PAB-CBS, 2015 WL 4528142, at *2 (D. Colo. July 6, 2015)

(“Plaintiff’s complaint has alleged a customer service related claim arising out of Defendant’s

alleged failure to deliver Plaintiff’s son’s green card to the proper address. The court, however,

lacks jurisdiction to adjudicate this claim because a postal customer’s exclusive remedy for

unsatisfactory service lies with the Postal Regulatory Commission.”); Price v. U.S. Postal Serv.,

No. 1:13-cv-1194, 2014 WL 3704286, at *2 (W.D. Mich. July 24, 2014) (“Here, plaintiff’s

complaint has alleged a customer service related claim arising from defendant’s failure to deliver

the items to the Philippines. The Court lacks jurisdiction to adjudicate this claim because a postal

customer’s exclusive remedy for unsatisfactory service lies with the Postal Rate Commission.”);

Nolen v. U.S. Postal Serv., No. 5:11-cv-114, 2013 WL 660153, at *8 (D. Vt. Feb. 22, 2013)

(“Courts have held that, pursuant to [39 U.S.C. § 3662(a)], complaints regarding postal delivery

service must be addressed to the Postal Regulatory Commission.” (citations omitted)); Naskar v.

United States, 82 Fed. Cl. 319, 322 n.1 (Fed. Cl. 2008) (“To the extent that plaintiff’s claim could

be construed as a service complaint against the United States Postal Service, the Postal Rate

Commission . . . has exclusive jurisdiction over it.” (citations omitted)); Shelby Res., Inc. v. U.S.

Postal Serv., 619 F. Supp. 1546, 1548-49 (S.D.N.Y. 1985) (holding that a hearing by the

Commission and potential review in a United States Court of Appeals is “the sole remedy for a

user of postal services [in this case a business] who is not receiving adequate service . . . .”);

Tedesco v. U.S. Postal Serv., 553 F. Supp. 1387, 1391 (W.D. Penn. Jan. 17, 1983) (“[T]he Postal

Reorganization Act does not create a private right of action for alleged service inadequacies.”).2



2
 Although some courts treat the grounds for dismissal as a lack of subject matter jurisdiction while
others dismiss for failure to state a claim, the result—dismissal—is the same. Additionally,
although 39 U.S.C. § 3662 was amended in 2006, the exclusiveness of the Postal Regulatory
                                                 4
 Case 1:20-cv-00009-GNS Document 20 Filed 04/30/20 Page 5 of 5 PageID #: 187




          Pursuant to the plethora of authority holding that this Court lacks jurisdiction over the

subject matter of Plaintiffs’ Complaint regarding the adequacy of service by USPS, this matter

must be dismissed.

                                      IV.     CONCLUSION

          For the reasons set forth above, IT IS HEREBY ORDERED that:

          1.     Defendants Motion to Dismiss (DN 12) is GRANTED, and Plaintiffs’ claims

against Defendants are DISMISSED. The Clerk is directed to strike this matter from the active

docket.

          2.     Plaintiff’s Motion for Preliminary Injunction (DN 3) is DENIED.




                                                                   April 30, 2020


cc:       counsel of record




Commission’s jurisdiction over service complaints did not change from the prior to the current
version of that statute, as evidenced by the post-2006 cases cited above.
                                                  5
